TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 3, 2014



                                     NO. 03-11-00475-CR


                                  Patrick Marshall, Appellant

                                                v.

                                  The State of Texas, Appellee




           APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
              AFFIRMED – OPINION BY JUSTICE PEMBERTON;
         CONCURRING AND DISSENTING OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s judgment of conviction.     Therefore, the Court affirms the district court’s

judgment of conviction for the offense of aggravated assault with a deadly weapon, trial court

cause number CR-10-0943 (appellate cause number 03-11-00475-CR). Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.